Citation Nr: 0718241	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who served on active 
duty in the Army from February 1962 to February 1964.  His DD 
Form 214 lists his military specialty as a wheel vehicle 
mechanic.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2004, a statement 
of the case was issued in June 2004, and a substantive appeal 
was received in August 2004.  The veteran requested a Board 
hearing; but he withdrew that request in August 2006.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Preliminary review of the medical evidence in this case shows 
a difference of opinion on the threshold question of whether 
or not the veteran currently suffers from asbestosis.  
Private examiners have interpreted x-ray studies as showing 
evidence of asbestosis, but a VA examiner in November 2003 
concluded that there was no evidence of this disability.  The 
VA examiner relied on the results of a CT scan which the 
examiner opined was a more accurate indicator of asbestosis. 

Under the circumstances, the Board believes additional 
medical development is necessary to fully assist the veteran 
with his claim. 

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
doctor specializing in asbestos-related 
disease.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests or studies (i.e. x-ray, CT 
scan, pulmonary function tests) should be 
accomplished.  After reviewing the claims 
file and clinical and special test 
findings, the examiner should clearly 
report whether or not a medical diagnosis 
of asbestosis is warranted.  If so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the asbestosis is causally related 
to any inservice exposure as opposed to 
any post-service exposure.

2.  After completion of the above, the RO 
should review the veteran's claim in 
accordance with all M21-1 guidelines 
regarding asbestos-related claims.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



